Title: To George Washington from Andrew Lewis, 28 October 1756
From: Lewis, Andrew
To: Washington, George



Sir
Augusta Octr the 28th 1756

I Received a Letter from Capt. Paris Deated the 21t of ⟨thi⟩s Month, he tels me that he Sent for Guns and other Necessarys for the Indians with him. the Indians are highly pleased with the Arms and the Large preparations made for them the wareour proposed sending a Runar to the Nation with one of the guns, and Likewis to Aqueant them what is provided for them. he makes no Dout of a great Numbers Coming in. he would not Do any thing in the Mater Before he had my Aprobation. I aproved of his Scame and has wrot to Capt. Pearis to Dress the Runar as well as posable and send a white man with him which is the wareours Desire, I have wrot to Outosity and aquented him of Evry thing prov⟨ide⟩d he will publish it in that Nation if he has not Marched Before he Receivs my Letter—the Indian and white men who were apointed to go to Houlsons River is Now on thire March in Order to make the Discovery—the Enemey are Frequantly Seen Neare Vauss, what few Indians we have are there Now, in Sarch of them.
Sir as Sarjt McCully has ben in the Service from the Begining and has Behaved well, I hop Sir you will Advance him. he has been Long over Lookd.
I ame Much Recovered I purpos to take my Journy for Willmsburg to Morrow or Nixt Day I ame Sir your most obedt & very Hume Sert

Andw Lewis

